Citation Nr: 1740947	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine (hereinafter "back disability").

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989, on active duty for training from January 2001 to May 2001, and active duty from June 2004 to December 2005.  He also had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in Boise, Idaho.  A transcript of the proceeding has been associated with the claims file.  

In July 2011, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

The July 2011 Board remand included a remand of the issue of entitlement to service connection for a cervical spine disability.  Subsequently, an August 2012 rating decision granted service connection for a cervical spine disability.  As the full benefit sought on appeal was granted, this matter is no longer on appeal before the Board.

After the issuance of a November 2015 supplemental statement of the case (SSOC), but prior to the transfer of the file to the Board, additional evidence was associated with the claims file.  As explained below, the Board is remanding the back and TDIU claims so that the agency of original jurisdiction (AOJ) may review the new evidence and issue a SSOC.  See 38 C.F.R. § 19.37 (2016).  Regarding the GERD claim, however, the Board finds that the new evidence received since the last SSOC is duplicative of evidence previously of record, and, therefore, no review by the AOJ is required, and the GERD claim is ready for decision.  See id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an evaluation in excess of 20 percent for the Veteran's back disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

GERD was not manifest during service.  GERD is not related to his active service.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the claim for service connection for GERD, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a December 2007 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).  

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination relating to his GERD claim in July 2012.  The Board finds the July 2012 VA examination report to be adequate upon which to base a decision on the claim.  The VA examiner took a history from the Veteran, reviewed the claims file, examined him, and provided an adequate rationale for his conclusions.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Boise, Idaho.  A transcript of the proceeding has been associated with the claims file.  At the Board hearing, the undersigned VLJ clarified the issues on appeal and explained the concept of service connection, testimony on the elements necessary to substantiate the appeal was elicited, and the submission of additional evidence was suggested.  See 38 C.F.R. § 3.103(c)(2).

In July 2011, the Board remanded the Veteran's GERD claim so that the Veteran could be afforded a VA examination.  Subsequently, the Veteran was afforded the July 2012 VA examination, which examination report answered all the questions posed by the Board.  Therefore, the Board finds there was substantial compliance with all of the Board's remand directives.

Neither the appellant nor her representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from September 1986 to September 1989, on active duty for training from January 2001 to May 2001, and on active duty from June 2004 to December 2005.  He also had additional service in the Army National Guard.  He claims that he has GERD that had its onset during his active service.  See, e.g., VA examination, July 2012 at p.37 of 55.

The Veteran's service treatment records from his periods of active service do not show any GERD complaints.  Examinations in 1989, 1991, 1995, 2000 and 2004 disclosed that the abdomen and viscera were normal.  He denied a history of frequent indigestion.

More than two years after the Veteran's second period of service, a July 2003 private dental record from Dr. M.F. shows it was noted that "patient has a lot of enamel loss on lingual maxillary molars - possible acid reflux."  See Medical records, received May 2010 at p.4 of 8.  A subsequent July 2003 dental record from Dr. M.F. notes the Veteran had excessive wear on maxillary lingual teeth.  See Medical records, received May 2010 at p.3 and 7 of 8.  

Almost one year after his third period of service, an October 2006 record from Dr. M.F. shows the dentist noted "patient has excessive wear on teeth. Discussed possibility of GERD.  Patient does have reflux but trying to control on his own with diet."  See Medical records, received May 2010 at p.3 and 7 of 8.

A September 2007 report of medical history (National Guard) shows the Veteran reported experiencing heartburn, and that he reported a dentist suggested he had reflux due to the discoloration of his teeth, but that he had not sought medical treatment.  See STRs, received January 2008 at p.35 of 71.  An October 2007 report of examination also shows the physician noted GERD.  See STRs, received January 2008 at p.41 of 71.

An October 2007 VA treatment record also shows the Veteran reported that a dentist told him he should be evaluated for acid reflux due to discoloration on the back of his teeth from acid.  He reported drinking orange juice and eating tomatoes exacerbates his reflux.  An assessment of "start omeprazole due to dental erosions, which signify significant disorder" was recorded.  See CAPRI, received March 2016 at p.1 of 54.  A November 2007 VA gastroenterology record notes a history of GERD, that an EGD was performed, and a Barrett's esophagus was found.  See CAPRI, received March 2016 at p.14 of 54.  

A November 2007 Medical Evaluation Board Proceeding report (National Guard) shows the Veteran was found unfit for retention due to low back pain.  Also noted was that the Veteran had GERD, with an approximate date of origin of 2006, and that he was taking omeprazole for treatment.  See STRs, received January 2008 at p.21 and 24 of 71.  The Veteran was separated from the National Guard in May 2008.

A March 2010 letter from Dr. M.F., the Veteran's private dentist, shows Dr. M.F. reported that wear was first seen on the Veteran's teeth in 2000, and that in 2003 it was noted as likely due to GERD.  Dr. M.F. noted in his letter that he believes the pattern of wear was consistent with GERD.

An April 2010 VA gastroenterology record shows Dr. P.B. noted the 2003 private dental records showing possible GERD, as well as a January 2006 service dental record advising the Veteran to be seen for acid reflux disease.  Dr. P.B. opined that it is more likely than not that clinically significant GERD was present during his period of active service."  As shown above, however, it was the July 2003 and October 2006 private dental records from Dr. M.F. that show reflux disease was suggested (not any service treatment record).

A July 2012 VA examination report shows the Veteran reported a history of experiecning heartburn and food regurgitation, and noticing acidity in his mouth, but that he did not have it evaluated until around a month after the deployment in January 2007, when a physician noticed he had enamel erosion and suggested he be evaluated for acid reflux.  The examiner noted the Veteran's history of an EGD in November 2007 that revealed a Barrett's esophagus, followed by laparoscopic Nissen furidoplication surgical treatment in 2008.  The examiner noted the procedure was entirely successful and the Veteran no longer had any GERD symptoms, and did not require any medictaion.  The examiner noted that an October 2010 surveillance EGD revealed a stable appearing Barrett's esophagus with an intact anti-reflux wrap.  The examiner opined that the Veteran's GERD is less likely than not related to a period of active service.  While the examiner acknowledged the July 2003 service treatment record noting dental erosion possibly due to acid reflux, the examiner noted this was not during a period of active duty, and that on his January 2006 report of medical history, the Veteran denied experiencing heartburn, and therefore, a nexus could not be established.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's GERD had its onset during any period of active service or is otherwise related to his active service.  The Board finds the July 2012 VA examiner's opinion to be the most probative evidence of record regarding the etiology of the Veteran's GERD, which opinion is supported by a detailed rationale and is consistent with the medical evidence of record.  The Board also finds highly probative the fact that no complaints of GERD are shown in any of the service treatment records during a period of active service.  It was not until October 2006 that the Veteran first reported GERD or reflux, which is consistent with the fact that the Medical Evaluation Board Proceeding Report (finding the Veteran unfit for retention in the National Guard) shows that the approximate of origin of the Veteran's GERD was 2006, which was after his third (last) period of active service.

The Board acknowledges the March 2010 letter from Dr. M.F. in which he noted that the Veteran had enamel erosion back in 2000 that Dr. M.F. attributes to GERD.  The Board emphasizes, however, that Dr. M.F. essentially opined that the Veteran's GERD likely had its onset in between the Veteran's periods of active service (i.e., not during active service).  Therefore, the opinion does not tend to etiologically link the Veteran's GERD to his active service.

The Board also acknowledges the April 2010 opinion by Dr. P.B. that it is more likely than not that clinically significant GERD was present during the Veteran's active service.  As indicated above, however, Dr. P.B. appears to have relied on the incorrect fact that it was suggested by a dentist during a period of active service that the Veteran had acid reflux.  Dr. P.B. cited to a service dental record, whereas the dentist who suggested acid reflux was the Veteran's private dentist in 2003 and 2006 (and possibly 2000), all of which are not periods of active service.  Therefore, the Board finds the opinion of Dr. P.B. to be of low probative value as compared to the July 2012 opinion of the VA examiner, which opinion is more consistent with the contemporaneous medical evidence of record.

The Board also acknowledges the Veteran's testimony that he had a January 2006 dental check up by a service dentist that noted erosion and that he was told he probably had acid reflux.  The Board notes again, however, that 2006 was after the Veteran's third (last) period of active service, and the referenced dental record appears to be an October 2006 record by Dr. M.F., his private dentist.

To the extent that the Veteran himself opines that his GERD is in fact related to his active service, the Board acknowledges that the Veteran is competent to report facts within his personal observation, such as the fact that a dentist told him that his teeth were discolored and that he might have reflux disease.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It was the Veteran's own testimony at the Board hearing, however, that he was told by a dentist that he had dental erosion due to acid reflux in 2006, which was after his last period of active service.  The Board has taken into serious account the 2006 dental treatment record noting the Veteran had excessive wear on his teeth, and that GERD was discussed.  Overall, however, the Board notes there is no record of complaint during any of the Veteran's three periods of service.  More specifically, examinations in 1989, 19991, 1995, 2000 and 2004 disclosed that the abdomen and viscera were normal.  Equally important, he denied a history of frequent indigestion.  The Board places the most probative weight on the contemporaneous medical evidence of record, as well as the VA examiner's opinion, which examiner's opinion is supported by a detailed rationale and is consistent with the contemporaneous medical evidence of record.  

Because of the dental finding between the second and third period of service, the Board has considered whether the presumption of soundness is for application.  However, despite the dental findings prior to the third period of service, the records from the third period of service are either normal or silent as the manifestations of GERD.  The Court has addressed this situation: before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Here, the record establishes that GERD was not manifest during any period of service and the presumption is not for application.  (Because it was not manifest during service, it necessarily follows that it was not aggravated during the third period of service.)  The presumption of soundness does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.
.
In summary, the Board concludes that service connection for GERD is not warranted; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for GERD is denied.


REMAND

The Veteran's thoracolumbar spine disability is currently assigned a 20 percent disability rating, effective December 13, 2007.  The Veteran seeks a higher rating.  He also claims entitlement to a TDIU.

Most recently, in July 2011, the Board remanded the Veteran's back rating claim so that he could be afforded a VA examination, and so that he could be provided with a VCAA-compliant notice regarding the TDIU claim.  Subsequently, the Veteran was afforded a July 2012 VA examination relating to his back, and a November 2012 VA examination relating to the TDIU claim.  A November 2012 VCAA letter was sent relating to the TDIU claim.  August 2012 and November 2015 supplemental statements of the case (SSOCs) were issued.  

However, after the issuance of the November 2015 SSOC, but prior to the transfer of the appeals to the Board in July 2016, several additional records were associated with the claims file relating to the thoracolumbar rating and TDIU claims.  These new, relevant records include an April 2016 VA examination report (spine).  Also, several recent VA treatment records were added to the claims file, which reflect the Veteran's reported back symptoms, and include discussion of his TDIU claim.  See, e.g., VA treatment record, January 2016, received March 2016 at p.1 of 8.  Also new are April 2016 and May 2016 Forms 21-4192 showing the Veteran's employment information.  In April 2016, copies of his Social Security Administration (SSA) records relating to his back and employability were added to the claims file.  Very recently, albeit after the transfer of the file to the Board, a DoD Physical Disability Review Board determination was added to the LCM (VVA) file.  Therefore, because several new, relevant records have been associated with the claims file after the issuance of the last SSOC, but prior to the transfer of the appeals to the Board, the Board must remand these matters to the AOJ for the issuance of a new SSOC.  See 38 C.F.R. § 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

After a review of all of the new evidence added to the claims file since the November 2015 SSOC, readjudicate the Veteran's claims (thoracolumbar and TDIU).  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


